—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mqlnerney, J.), rendered January 5, 1989, eonvieting her of criminal possession of a controlled substance in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the sentencing court erred in accepting her plea of guilty and imposing sentence is not preserved for appellate review. Upon the court’s further inquiry at sentencing as to the factual sufficiency of the plea allocution, the defendant failed to move to withdraw her plea of guilty. "Having failed to express, in any way, dissatisfaction with the court’s remedial action, defendant has waived any further challenge to the allocution, and thus no issue is *306preserved for our review (People v Claudio, 64 NY2d 858 * * *)” (People v Lopez, 71 NY2d 662, 668). Lawrence, J. P., Eiber, O’Brien and Santucci, JJ., concur.